CLARK, Circuit Judge,
dissenting:
I dissent from that portion of the majority opinion (Part III — B) which holds that Torres and Narvaez had standing to challenge the warrantless entry and search of the house. I differ from the majority in my interpretation of the facts and the conclusions I draw from those facts.
In reaching its conclusion that Torres and Narvaez had standing, the majority relies in part on the affidavit of Alexander McLaughlin. (Majority opinion at 1292, n. 3). A review of the entire record indicates that McLaughlin is the “man who got away,” presumably because the government had insufficient evidence to indict him. The district court apparently gave no credence to McLaughlin’s affidavit, which did not meet the hearsay exceptions of Fed.R. Evid. 804.
The majority opinion notes that Torres testified that he and Narvaez were friends of McLaughlin, were on a fishing vacation, and had stayed in McLaughlin’s house for two days. (Majority opinion at 1292). The trial court was justified in disbelieving that testimony. No credible evidence supported Torres’ and Narvaez’ contentions that they had stayed in the house for two days or that a fishing vacation was in progress. McLaughlin never personally appeared to testify on behalf of his “friends.” Torres’ statement, apparently accepted by the majority, that their changes of clothing were at the cleaners strains credibility. Additionally, the van full of marijuana outside the house and the trail of marijuana from the van to the front door of the house would not convince most triers of fact that these two defendants were on a fishing expedition.
On this flimsy evidence, the majority concludes that: “Torres and Narvaez met their burden of establishing a legitimate expectation of privacy,” and that “Torres and Narvaez were much more than casual visitors or mere transients.” (Majority opinion at 1295).
The district court saw these witnesses, heard the evidence, and rejected the claim of an expectation of privacy. I would affirm the district court’s decision. Torres and Narvaez did not own the house. They had no key to the house. The alleged, but unproven, owner of the house did not testify that these two men were his guests. The tracking of the vehicles from the dock to the house, together with the physical evidence, indicated that the defendants had participated in a marijuana smuggling operation. Faced with these facts, I think the district court reached the conclusion that most people would reach — Torres and Narvaez were caught with the marijuana in a house being used as a transient storage point, and they came up with the best story they could. Their story did not convince the district court and does not convince me that Torres and Narvaez established a legitimate expectation of privacy. I would affirm all of the findings and conclusions of the district court with respect to the denials of the motions to suppress.